DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 02/17/21, with respect to the rejection(s) of claims 1-8 under 35 U.S.C. 102 (a)(1) as being anticipated by Kureshy et al. (US 2005/0118640) have been fully considered and are persuasive. Applicant has amended claim 1 to recite a method of identifying a three-dimensional location on a device for collection of biological samples, the device comprising a lid, a collection portion support, and a collection portion with a surface for receiving a biological sample; wherein the lid comprises a window and a window holder; wherein the surface defines a first plane; wherein the collection portion comprises a first position marker; wherein the first position marker indicates a first center point; wherein the collection portion further comprises a second position marker; wherein the second position marker indicates a second center point; wherein the collection portion further comprises a third position marker; wherein the third position marker indicates a third center point; wherein the first center point, the second center point, and the third center point define a second plane; wherein the second plane and the first plane define a line of intersection; wherein the device has an interior volume defined partially by the collection portion support, the collection portion, the window, and the window holder; wherein the interior volume has interior surfaces; wherein the window is operable to allow inspection of the first position marker, the second position marker, and the third position marker. The method includes identifying the position markers through the window of the device, identifying a biological element on the surface of the collection portion, and extrapolating the three dimensional location of the biological element using the location of the markers.  

Allowable Subject Matter
Claims 1-8 are allowed. The following is an examiner’s statement of reasons for allowance: As noted above in Paragraph 2, Applicant has amended the method of claim 1 to recite a method and device having a combination of highlighted features that is not taught or suggested by the prior art.  The Examiner considers Kureshy to be the closest prior art.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        February 27, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798